            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 1 of 15



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

DARYN S MORICI,
10 Rosanne Ln.
Rockville, MD 20851

                                       Plaintiff,
v.

BANK OF AMERICA, N.A.,                                      Civil Action No.: 8:21-cv-1716
                                                        I
100 North Tryon Street                                      JURY TRIAL DEMANDED
Charlotte, NC 28255

Serve: The Corporation Trust, Incorporated
2405 York Road, Suite 201
Lutherville Timonium, MD 21093-2264

                                     Defendant.

                                           COMPLAINT

       Plaintiff Daryn S. Morici, by counsel, brings the following Complaint against Bank of

America, N.A. In support of her claims, she states as follows:

                                       INTRODUCTION

       1.       This case demonstrates that, as the entities that perform the day-to-day management

of loans, “servicers can have a direct and profound impact on borrowers.” 1 Here, Plaintiff sought

a COVID-19 forbearance from her home loan servicer, Bank of America, N.A. (“BANA”) and

complied with all of forbearance agreement’s terms. Despite this, BANA refused to honor the

forbearance agreement, considered Plaintiff’s loan delinquent, threatened Plaintiff with

foreclosure, and reported Plaintiff as delinquent on her mortgage to the credit bureaus.




1
 See Mortgage Servicing Rules Under the Real Estate Settlement Procedures Act (Regulation
X), 78 Fed. Reg. 10696, 10699 (Feb. 14, 2013) (codified at 12 C.F.R. pt 1024).
                                                    1
            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 2 of 15



       2.       In response to the ongoing COVID-19 pandemic, Congress enacted the

Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No. 116–136, ___ Stat. ___ (2020)

(“CARES Act”).

       3.       As part of this relief, consumers are allowed to request a 180-day forbearance on

their mortgages as a result of financial hardship due to the COVID-19 emergency. Some mortgage

servicers are administering these forbearances in 90-day increments.

       4.       The CARES Act also amended the Fair Credit Reporting Act to require that, if a

creditor made an “‘accommodation’ to defer one or more payments” during the COVID-19

pandemic, the creditor “shall report the credit obligation or account as current” during the period

of forbearance. In other words, if a consumer’s account was current at the time the consumer

received a forbearance, the mortgage servicer must report the account as current during the

forbearance period.

       5.       As a result of the economic hardship that she faced as a result of the COVID-19

pandemic, Plaintiff requested and received a seven-month forbearance from BANA for her

mortgage. Under the forbearance agreement, Plaintiff’s monthly payments during the forbearance

period would be deferred until her loan matured and as long as she started making her regular

monthly payments at the end of the forbearance period, her loan would be considered current.

       6.       Plaintiff complied with all of the terms of the forbearance agreement and started

making timely payments on the mortgage in November 2020. However, BANA refused to consider

her loan current and instead sent her monthly statements stating that her loan is delinquent and that

she may face a potential foreclosure, and has reported her mortgage as delinquent to the credit

bureaus. These actions violated BANA’s agreement with the Plaintiff.




                                                 2
             Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 3 of 15



        7.       In order to correct BANA’s mortgage servicing errors, Plaintiff disputed the errors

with BANA through a Qualified Written Request and by sending dispute letters to the credit

bureaus.

        8.       In responding to Plaintiff’s Qualified Written request and credit disputes, BANA

violated the Real Estate Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2605 and the Fair

Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681-1681x.

        9.       Because of BANA’s multiple violations of RESPA and the FCRA and its breach of

the forbearance agreement, Plaintiff is entitled to her actual, statutory, and punitive damages;

specific performance of her forbearance agreement; costs; and attorney’s fees.

                                           THE PARTIES

        10.      Plaintiff Daryn Morici is a natural person who resides in Rockville, Maryland and

is a “consumer” protected by the FCRA.

        11.      BANA is a national association that both owned Plaintiff’s mortgage and also acted

as her mortgage servicing company with a principal place of business in Charlotte, North Carolina.

At all times relevant to this Complaint, BANA was a mortgage loan servicing company governed

by RESPA and a furnisher governed by the FCRA.

                                  JURISDICTION AND VENUE

        12.      This Court has jurisdiction under 28 U.S.C. § 1331, 12 U.S.C. § 2605(f), and 15

U.S.C. § 1681(p). It also has supplemental jurisdiction over the Plaintiff’s state-law claims under

28 U.S.C. § 1367.

        13.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.




                                                   3
            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 4 of 15



                                                  FACTS

                                          The CARES Act

       14.       As part of the CARES Act, Congress provided relief for those affected by the

COVID-19 emergency with respect to mortgage payments due under federally-backed mortgages.

       15.       Section 4022(b) of the CARES Act provides that “a borrower with a Federally

backed mortgage loan experiencing a financial hardship due, directly or indirectly, to the COVID–

19 emergency may request forbearance on the Federally backed mortgage loan.” The borrower

may do so by “(A) submitting a request to the borrower’s servicer; and (B) affirming that the

borrower is experiencing a financial hardship during the COVID–19 emergency.”

       16.       Upon receipt of a forbearance request, “such forbearance shall be granted for up to

180 days, and shall be extended for an additional period of up to 180 days at the request of the

borrower.” Id.

       17.       The CARES Act also amended the Fair Credit Reporting Act to ensure that

consumers were not punished for electing forbearance. Specifically, the FCRA as amended now

provides:

       If a furnisher makes an accommodation with respect to 1 or more payments on
       a credit obligation or account of a consumer, and the consumer makes the payments or is
       not required to make 1 or more payments pursuant to the accommodation, the furnisher
       shall—
       (I)         report the credit obligation or account as current; or
       (II)        if the credit obligation or account was delinquent before
                   the accommodation—
       (aa) maintain the delinquent status during the period in which the accommodation is in
               effect; and
       (bb) the consumer brings the credit obligation or account current during the period
               described in item (aa), report the credit obligation or account as current.

15 U.S.C. § 1681s-2(a)(1)(F).




                                                  4
         Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 5 of 15



                    Plaintiff Obtained a COVID-19 Forbearance from BANA

       18.       Plaintiff’s mortgage loan is owned and serviced by BANA.

       19.       In or around April 2020, Plaintiff requested a COVID-19 forbearance from BANA.

At the time that Plaintiff requested the forbearance, she was current on her mortgage.

       20.       BANA gave Plaintiff a three-month forbearance.

       21.       At the end of the three-month period, Plaintiff requested and obtained an additional

three-month forbearance.

       22.       On October 1, 2020, BANA sent Plaintiff a letter stating that her payment

forbearance would end on October 31, 2020 and offered her a payment deferral program.

       23.       Under BANA’s offer, the mortgage would be brought current, and the past-due

principal, interest payments, out-of-pocket escrow advances, and third-party fees would be

deferred and wouldn’t accrue interest. Instead, the unpaid deferred amounts would be due on the

maturity date of the mortgage or on the sale or transfer of the property, refinance of the mortgage,

or payoff of the loan. No other loan terms would be changed.

       24.       BANA’s letter included a “Clarity Commitment,” which explained that the

proposed payment deferral included a total deferred principal balance of $11,338.64, which

included $8,369.27 in past-due principal and interest payments and $2,969.27 in additional taxes

and insurance.

       25.       BANA’s letter told the Plaintiff that “to accept this offer, simply resume making

monthly payments of $1,812.61 by November 15, 2020 on the existing loans, subject to changes

in the escrow account for tax and insurance disbursements.”

       26.       Plaintiff accepted the payment deferral by making her regular monthly mortgage

payment of $1,812.61 on November 1, 2020.



                                                  5
          Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 6 of 15



       27.       Despite this, BANA sent Plaintiff a mortgage statement dated November 2, 2020

stating that Plaintiff’s mortgage was more than $14,000 past due.

       28.       Plaintiff called BANA on November 12, 2020 and confirmed that she was accepting

the payment deferral and had made the correct payment.

       29.       Plaintiff continued making her regular mortgage statements each month.

       30.       Over the next several months, BANA continued to send Plaintiff monthly mortgage

statements stating that Plaintiff’s mortgage was severely delinquent.

       31.       Plaintiff spoke with BANA several additional times regarding her acceptance of the

payment deferral, including on January 4, 2021 and March 6, 2021. During these calls, she

informed BANA that she had accepted the payment deferral and confirmed that she was making

her regular monthly payment, as she was supposed to.

       32.       On March 17, 2021, Plaintiff spoke to BANA again and learned that even though

she had accepted the payment deferral, BANA had been placing her monthly payments in a

suspense account instead of applying them to her loan. BANA told her that the payments could be

moved from the suspense account and applied to her loan, and Plaintiff asked that that be done.

       33.       Despite this, Plaintiff continued to have issues with BANA. It insisted that her loan

was still past due, that she had not properly accepted the payment deferral program, and that her

loan was still delinquent.

       34.       To make matters worse, BANA started reporting Plaintiff’s mortgage as derogatory

in April 2021.

  Plaintiff Disputes BANA’s Inaccurate Credit Reporting and Mortgage Servicing Errors

       35.       Specifically, Bank of America reported Plaintiff’s mortgage to the credit bureaus

as more than 120 days delinquent in April 2021 with a past-due balance of almost $11,000.



                                                   6
            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 7 of 15



       36.      To be clear, this reporting was inaccurate. Plaintiff complied with all of the terms

of the forbearance agreement, so her loan was current and should have been reporting without any

past-due balance or late payments.

       37.      On May 13, 2021, Plaintiff sent a dispute letter to TransUnion, Experian, and

Equifax disputing the inaccurate information that BANA was reporting about her mortgage. She

enclosed a copy of the payment deferral agreement and proof of her monthly payments.

       38.      Upon information and belief, the credit bureaus forwarded this information to

BANA.

       39.      BANA failed to conduct an investigation into the substance of Plaintiff’s dispute

and instead verified the derogatory payment history and past due balance as correct.

       40.      In the meantime, BANA sent Plaintiff a new payment deferral package dated May

14, 2021.

       41.      The new deferral agreement sought to defer $12,536.54 to the end of Plaintiff’s

loan, including $8,369.27 in past-due principal and interest payments, $70 in unexplained past-

due third-party fees, and $4,097.27 in taxes and insurance.

       42.      BANA’s letter explained that in order to accept this new offer, Plaintiff “must sign

and return the attached Payment Deferral agreement, and Bank of America must receive it no later

than June 1, 2021.”

       43.      Plaintiff was confused as to why she would need to sign a new payment deferral

agreement when she had already accepted the one that BANA sent her in October 2020, especially

when it included unexplained late fees that she did not owe.

       44.      Therefore, Plaintiff sent BANA a qualified written request dated May 26, 2021 to

BANA’s designated address.



                                                 7
            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 8 of 15



        45.     Plaintiff’s qualified written request disputed BANA’s rejection of the October

payment deferral agreement, asked BANA to investigate the amount of her monthly payment, and

disputed BANA’s contention that she had made late payments on her mortgage.

        46.     Plaintiff’s qualified written request also asked for documents to support her claims

that BANA had made servicing errors, including copies of all telephone recordings, BANA’s

servicing notes for her loan, a transaction log, and any invoices for any charges assessed to her

loan.

        47.     Then, on June 7, 2021, Plaintiff sent follow-up dispute letters to Equifax, Experian,

and Trans Union regarding BANA’s continued derogatory reporting of her mortgage.

        48.     BANA failed to properly respond to both the qualified written request and the credit

disputes.

        49.     When BANA received Plaintiff’s credit disputes from the bureaus, upon

information and belief, it again failed to conduct an adequate investigation and instead verified the

derogatory reporting as accurate.

        50.     Plaintiff’s BANA mortgage is still reporting inaccurately on all three of her credit

reports.

        51.     In addition, BANA failed to investigate and correct the errors in its mortgage

servicing in response to Plaintiff’s Qualified Written Request.

        52.     For example, BANA’s response did not address Plaintiff’s dispute regarding the

information that BANA was reporting to the credit bureaus.

        53.     In addition, BANA did not provide all of the documents that Plaintiff requested.

        54.     For example, it did not provide any telephone recordings or any of the invoices

associated with the charges on the loan.



                                                  8
          Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 9 of 15



       55.      Both of these categories of information would have helped Plaintiff to understand

why BANA had rejected her prior deferral agreement and why it believed she should sign a new

deferral agreement that required her to pay additional fees that she did not owe.

       56.      At all times relevant to this Complaint, BANA’s processing of consumer disputes

was willful and carried out in reckless disregard for a consumer’s rights under the FCRA. For

example, BANA’s conduct was willful because it was done in accordance with BANA’s intended

procedures. In addition, BANA prioritizes processing disputes quickly rather than making sure

that the disputes are investigated thoroughly and accurately.

       57.      As a result of BANA’s conduct, Plaintiff suffered significant actual damages. For

example, her credit score dropped by more than 100 points as a result of BANA’s refusal to correct

the inaccurate information in response to her credit disputes.

       58.      In addition, Plaintiff had planned to move cross-country in the summer of 2021, but

had to delay her plans because she would not qualify to purchase a new home due to her lowered

credit score.

       59.      Plaintiff also suffered emotional distress, including because her had to delay her

move and she thought her house would be foreclosed on, both of which were very stressful.

                                           COUNT ONE:
                            Violation of RESPA, 12 U.S.C. § 2605(e)(2)
       60.      Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

       61.      As alleged, Plaintiff submitted a qualified written request to BANA in May 2021.

       62.      Plaintiff sent her qualified written request to the address that BANA designated for

the receipt of qualified written requests.

       63.      BANA received Plaintiff’s qualified written request.



                                                  9
         Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 10 of 15



       64.     BANA violated 12 U.S.C. § 2605(e)(2) in responding to Plaintiff’s qualified written

request by: failing to make appropriate corrections to her account, including reversing the denial

of her payment deferral, fixing the inaccurate credit reporting; and correctly the derogatory status

of her loan.

       65.     BANA also violated 12 U.S.C. § 2605(e)(2) by failing to provide Plaintiff with

some of the information she requested or an explanation of why the requested information was

unavailable.

       66.     As a result of BANA’s conduct, Plaintiff suffered concrete and particularized harm,

including: the incurring of unnecessary fees and interest on her mortgage account, derogatory

credit reporting, and emotional distress, including aggravation and stress.

       67.     Upon information and belief and based on BANA’s repeated violations, BANA’s

noncompliance with 12 U.S.C. § 2605(e)(2) is a part of a pattern or practice of noncompliance

with 12 U.S.C. § 2605(e).

       68.     Plaintiff is entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from BANA for each of its violations of 12 U.S.C.§ 2605(e)(2) in an amount to be

determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                          COUNT TWO:
                           Violation of RESPA, 12 U.S.C. § 2605(e)(3)
       69.     Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

       70.     BANA violated 12 U.S.C. § 2605(e)(3) by continuing to provide derogatory

information regarding the overdue payments during the 60-day period after BANA received

Plaintiff’s Qualified Written Request.




                                                10
         Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 11 of 15



        71.     Because of BANA’s conduct, Plaintiff suffered concrete and particularized harm,

including the reduction of her credit score and emotional distress.

        72.     Upon information and belief, discovery will demonstrate that BANA’s

noncompliance with 12 U.S.C. § 2605(e)(3) is a part of a pattern or practice of noncompliance

with 12 U.S.C. § 2605(e), including because this conduct was a result of BANA’s standard

procedures that was used in responding to all Qualified Written Requests.

        73.     Upon information and belief, BANA does not have a procedure in place to freeze

negative payment information when it receives a Qualified Written Request challenging the

validity of the payment information.

        74.     Plaintiff is entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from BANA for its violations of 12 U.S.C. § 2605(e)(3) in an amount to be

determined by the Court pursuant to 12 U.S.C. § 2605(f).

                                         COUNT THREE:
                         Violation of FCRA, 15 U.S.C. §1681s-2(b)(1)(A)
        75.     Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

        76.     On one or more occasion within the past two years, by example only and without

limitation, BANA violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and properly

investigate Plaintiff’s dispute.

        77.     When Plaintiff disputed her account with the credit bureaus, BANA used a dispute

system named “e-Oscar,” which has been adopted by the consumer reporting agencies and their

furnisher customers (such as BANA). E-Oscar is an automated system, and the procedures used

by the credit reporting agencies are systematic and uniform.




                                                 11
            Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 12 of 15



         78.    When a consumer reporting agency receives a consumer dispute, it (usually via an

outsourced vendor) translates each dispute into an automated consumer dispute verification

(“ACDV”) form.

         79.    Upon information and belief, the ACDV form is the method by which BANA has

elected to receive consumer disputes pursuant to 15 U.S.C. § 1681i(a).

         80.    Upon information and belief, Experian, Equifax, and Trans Union each forwarded

Plaintiff’s dispute via an ACDV to BANA.

         81.    BANA understood the nature of Plaintiff’s disputes when it received the ACDV

forms.

         82.    Upon information and belief, when BANA received the ACDV form containing

Plaintiff’s dispute, BANA followed a standard and systematically unlawful process where BANA

only reviews its own internal computer screen for the account and repeats back the same

information to the ACDV system that was previously reported to the credit reporting agency.

         83.    Upon information and belief, when BANA receives a consumer dispute through e-

Oscar, it does not conduct a substantive review of any sort to determine whether or not the

information already in its computer system is itself accurate.

         84.    As a result of BANA’s violations of 15 U.S.C. § 1681s-2(b)(1)(A), Plaintiff

suffered concrete and particularized harm, including a decreased credit score and other emotional

distress.

         85.    BANA’s conduct in violating 15 U.S.C. § 1681s-2(b)(1)(A) was willful, rendering

it liable to Plaintiff for punitive damages in an amount to be determined pursuant to 15 U.S.C. §

1681n. In the alternative, BANA was negligent, entitling Plaintiff to recover under 15 U.S.C. §

1681o.



                                                12
          Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 13 of 15



         86.   Plaintiff is entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from BANA in an amount to be determined pursuant to 15 U.S.C. §§ 1681n and

1681o.

                                          COUNT FIVE:
                        Violation of FCRA, 15 U.S.C. § 1681s-2(b)(1)(B)
         87.   Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

         88.   On one or more occasion within the past two years, BANA violated 15 U.S.C. §

1681s-2(b)(1)(B) by failing to review all relevant information provided by the credit reporting

agencies.

         89.   As Plaintiff detailed in the previous Count, BANA has elected to use the e-Oscar

system for its FCRA disputes received through the consumer reporting agencies, including for

Experian, Equifax, and Trans Union.

         90.   When it received the ACDV forms from the credit-reporting agencies, BANA did

not review any of the documentation that Plaintiff attached to her dispute, which demonstrated that

Plaintiff had complied with all of the terms of her payment deferral and was not late on her loan.

         91.   If BANA had reviewed these documents, which included a copy of the payment

deferral agreement and proof of her monthly mortgage payments, then it would have known that

that its previous reporting was incorrect and needed to be updated.

         92.   BANA also failed to consider the other information that the consumer-reporting

agencies provided regarding Plaintiff’s disputes, including the two-digit dispute code that the

agencies listed on the ACDV form.

         93.   BANA is aware of the meaning of the several dispute codes used by the consumer

reporting agencies in e-Oscar.



                                                13
         Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 14 of 15



       94.     BANA does not contend that the ACDV system is an inadequate means to receive

FCRA disputes through the consumer reporting agencies.

       95.     BANA understood Plaintiff’s disputes and that Plaintiff claimed the information

was inaccurate.

       96.     As a result of BANA’s violations of 15 U.S.C. § 1681-2(b)(1)(B), Plaintiff suffered

concrete and particularized harm, including but not limited to: decreased credit score and other

emotional distress.

       97.     BANA’s violations of 15 U.S.C. § 1681s-2(b)(1)(B) were willful, rendering it liable

for punitive damages in an amount to be determined pursuant to 15 U.S.C. §§ 1681n and 1681o.

       98.     Plaintiff is entitled to recover actual damages, statutory damages, costs, and

attorney’s fees from BANA in an amount to be determined by the Court pursuant to 15 U.S.C. §§

1681n and 1681o.

                                             COUNT SIX:
                                           Breach of Contract

       99.     Plaintiff incorporates by reference each of the allegations set forth in the preceding

paragraphs.

       100.    As discussed above, in October 2020, BANA offered Plaintiff a payment deferral

agreement, which would bring her loan current if Plaintiff resumed her monthly payments by

November 15, 2020.

       101.    Plaintiff accepted BANA’s offer by resuming her monthly mortgage payments on

November 1, 2020.

       102.    Therefore, the payment deferral was a valid and binding contract between Plaintiff

and BANA.




                                                14
         Case 8:21-cv-01716-GJH Document 1 Filed 07/09/21 Page 15 of 15



       103.    BANA breached the contract by refusing to consider her loan current, placing her

monthly payments in a suspense account, reporting her as delinquent to the credit bureaus, and

charging her fees on the loan.

       104.    Plaintiff is continuing to make her monthly mortgage payments as required by the

payment deferral agreement.

       105.    Plaintiff has been damaged by BANA’s refusal to honor the payment deferral

agreement. Her mortgage is considered delinquent, she is unable to buy a new home and complete

her cross-country move, and her mortgage may be foreclosed.

       106.    Therefore, the Plaintiff is entitled to recover her actual damages and specific

performance of the payment deferral agreement.

       WHEREFORE, Plaintiff requests that the Court enter judgment against BANA for specific

performance of the payment deferral agreement; award actual, statutory, and punitive damages;

attorney’s fees and costs; and any other appropriate relief.

       TRIAL BY JURY IS DEMANDED.

                                              Respectfully submitted,
                                              DARYN S. MORICI

                                              By:____/s/ Kristi C. Kelly____________________
                                              Kristi C. Kelly, Bar No. 07244
                                              KELLY GUZZO, PLC
                                              3925 Chain Bridge Road, Suite 202
                                              Fairfax, VA 22030
                                              (703) 424-7572 – Telephone
                                              (703) 591-0167 – Facsimile
                                              Email: kkelly@kellyguzzo.com

                                              Counsel for Plaintiff




                                                 15
